The present application 17/015,073, filed on 9/8/2020 (or after March 16, 2013), is being examined under the first inventor to file provisions of the AIA  (First Inventor to File). 
 	In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
DETAILED ACTION
Claims 1-20 are pending in this application.
Drawings
The Drawings filed on 9/8/2020 are acceptable for examination purpose.
Information Disclosure Statement

The information disclosure statement filed on 6/17/2022; 11/1/2021; 5/11/2021; 1/21/2021 is in compliance with the provisions of 37 CFR 1.97, and has been considered and a copy is enclosed with the Office Action.

Priority
Acknowledgment is made of applicant's claim for domestic priority benefit of DOM PRO # 63/056,984  filed on 07/27/2020. This application has DOM PRO # 63/055,783 filed on 07/23/2020. This application has DOM PRO # 63/053,217 filed on 07/17/2020.  This application has DOM PRO # 63/052,329 filed on 07/15/2020.  
 	This application is a CON of US Application # 16/893,295 filed on 06/04/2020 US PAT 10831452.  This application is a CON of US Application # 16/893,318 filed on 06/04/2020 US PAT 10915578.  This application is a CON of US Application # 16/893,290 filed on 06/04/2020 is now US PAT 11132403.  This application is a CON of US Application # 16/893,299 filed on 06/04/2020 is now US PAT 10990879.      
	This application has DOM PRO 63/034,255 filed on 06/03/2020
 	This application has DOM PRO 63/033,063 filed on 06/01/2020
 	This application has DOM PRO 63/020,808 filed on 05/06/2020
 	This application has DOM PRO 62/959,418 filed on 01/10/2020
 	This application has DOM PRO 62/959,377 filed on 01/10/2020
 	This application has DOM PRO 62/959,481 filed on 01/10/2020
 	This application has DOM PRO 62/897,240 filed on 09/06/2019

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-20 (17/015,073) are rejected on the ground of nonstatutory obvious double patenting as being unpatentable over claims 1-49 of U.S. Patent No. 10,915,578. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims perform the same steps as the claims in the instant application.


Instant US application: 17/015,073
US Patent No. 10,915,578
Claim 1,20, A tangible, non-transitory, machine-readable medium storing instructions that, when executed by a computing system, effectuate operations comprising: 
 	obtaining, with a computing system, a set of conditions; 
 	obtaining, with the computing system, a first cross-program entity identifier of a first entity, wherein the first cross-program entity identifier is unique amongst a set of cross-program entity identifiers of a decentralized computing platform; obtaining, with the computing system, a set of directed graphs of a set of self-executing protocols comprising a first self-executing protocol and a second self-executing protocol that are executed on the decentralized computing platform, wherein: 
 	each respective self-executing protocol of the set of self-executing protocols comprises data of a respective directed graph of the respective self-executing protocol, and 
 	the first cross-program entity identifier is associated with a first program-specific entity identifier of the first self-executing protocol and a second program-specific entity identifier of the second self-executing protocol; 
 	determining, with the computing system, that the set of conditions is applicable to the first entity based on the first cross-program entity identifier; 
 	determining, with the computing system, whether the set of conditions are satisfied based on whether a graph portion associated with the set of directed graphs corresponds to a graph portion template of the set of conditions; and 
 	in response to a determination that the graph portion corresponds to the graph portion template, storing, with the computing system, an indication that the first entity violated the set of conditions in a profile of the first entity using the first cross-program entity identifier.





Claim 1, 20  A tangible, non-transitory, machine-readable medium storing instructions that when executed by one or more processors effectuate operations comprising:
      obtaining, with a computer system, a set of conditional statements, wherein:
       a conditional statement of the set of conditional statements is associated with an outcome subroutine that specifies operations in each of one or more branches of the conditional statement,
       a set of index values index the set of conditional statements, and
       a first outcome subroutine of a first conditional statement of the set of conditional statements uses a first index value of the set of index values, wherein the first index value is associated with a second conditional statement of the set of conditional statements;
        executing, with the computer system, a program instance of an application based on the set of conditional statements, wherein program state data of the program instance comprises:
         a set of vertices and a set of directed graph edges, wherein each of the set of vertices comprises a identifier value and is associated with one of the set of conditional statements, and wherein each of the set of directed graph edges associates a pair of the set of vertices and a direction from a tail vertex of the pair to a head vertex of the pair,
a set of statuses, wherein each of the set of statuses is associated with one of the set of vertices,
        a set of vertex categories, wherein each of the set of vertex categories is a category value and is associated with a respective vertex of the set of vertices and is determined based on a respective conditional statement of the respective vertex, and
       a set of scores, wherein each given score of the set of scores is associated with a given vertex and is based on a given conditional statement of the given vertex;
        updating, with the computer system, the program state data based on a set of inputs comprising a first input, wherein updating the program state data comprises:
         modifying a status of a first vertex of the set of vertices based on the first input,
       updating a vertex adjacent to the first vertex; and
        determining, with the computer system, an outcome score based on the set of scores after updating the program state data.




 	It would have been obvious to a person of ordinary skill was made to modify and/or to omit the additional elements of claim 1-49 of U.S. Patent No. 10,915,578 to arrive at the claims 1-20 of the instant application 17/015,073 because the ordinary skilled person would have realized that the remaining element(s) would perform the same function as before and the only difference particularly claim 1,20 of  instant application 17/015,073  determining, with the computing system, that the set of conditions is applicable to the first entity based on the first cross-program entity identifier; determining, with the computing system, whether the set of conditions are satisfied based on whether a graph portion associated with the set of directed graphs corresponds to a graph portion template of the set of conditions;  while  claim 1,20 of U.S. Patent No. 10,915,578, a set of vertices and a set of directed graph edges, wherein each of the set of vertices comprises a identifier value and is associated with one of the set of conditional statements, and wherein each of the set of directed graph edges associates a pair of the set of vertices and a direction from a tail vertex of the pair to a head vertex of the pair, a set of statuses, wherein each of the set of statuses is associated with one of the set of vertices, is absent of the limitation from instant application 17/015,073 claim 1, 20.  Omission and/or addition of elements and its function in combination is obvious expedient if the remaining elements perform same functions as before.




Claims 1-20 (17/015,073) are rejected on the ground of non statutory obvious double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,831,452. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims perform the same steps as the claims in the instant application.
Instant US application: 17/015,073
US Patent No. 10,831,452
Claim 1,20, A tangible, non-transitory, machine-readable medium storing instructions that, when executed by a computing system, effectuate operations comprising: 
 	obtaining, with a computing system, a set of conditions; 
 	obtaining, with the computing system, a first cross-program entity identifier of a first entity, wherein the first cross-program entity identifier is unique amongst a set of cross-program entity identifiers of a decentralized computing platform; 
      obtaining, with the computing system, a set of directed graphs of a set of self-executing protocols comprising a first self-executing protocol and a second self-executing protocol that are executed on the decentralized computing platform, wherein: 
 	each respective self-executing protocol of the set of self-executing protocols comprises data of a respective directed graph of the respective self-executing protocol, and 
 	the first cross-program entity identifier is associated with a first program-specific entity identifier of the first self-executing protocol and a second program-specific entity identifier of the second self-executing protocol; 
 	determining, with the computing system, that the set of conditions is applicable to the first entity based on the first cross-program entity identifier; 
 	determining, with the computing system, whether the set of conditions are satisfied based on whether a graph portion associated with the set of directed graphs corresponds to a graph portion template of the set of conditions; and 
 	in response to a determination that the graph portion corresponds to the graph portion template, storing, with the computing system, an indication that the first entity violated the set of conditions in a profile of the first entity using the first cross-program entity identifier.


Claim 1, 22  A tangible, non-transitory, machine-readable medium storing instructions that, when executed by a computing system, effectuate operations comprising:
      obtaining, with a computing system, program state of a smart contract, wherein the program state encodes a directed graph, the directed graph comprising:
      a set of vertices, and
      a set of directed edges connecting respective pairs of vertices among the set of vertices,
      a wherein the program state includes a set of conditional statements and a set of entities;
       obtaining, with the computing system, a request encoding a set of conditional statement parameters corresponding to an amendment to the smart contract;
        determining, with the computing system, a first subset of vertices in the directed graph, wherein each respective vertex of the first subset causes a state change of the program state in response to a respective conditional statement associated with the respective vertex being satisfied;
        selecting, with the computing system, a second subset of the first subset based on the set of conditional statement parameters encoded in the request;

      determining, with the computing system, a set of selected entities based on the second subset;
       determining, with the computing system, whether a set of criteria associated with the set of selected entities is satisfied;
       updating, with the computing system, the set of conditional statement parameters based on the set of conditional statements in response to a determination that the set of criteria associated with the set of selected entities is satisfied;
        updating, with the computing system, the second subset based on the updated set of conditional statements; and
        storing, with the computing system, the program state in storage memory after updating the second subset.







 	It would have been obvious to a person of ordinary skill was made to modify and/or to omit the additional elements of claim 1-22 of U.S. Patent No. 10,831,452 to arrive at the claims 1-20 of the instant application 17/015,073 because the ordinary skilled person would have realized that the remaining element(s) would perform the same function as before and the only difference particularly claim 1,20 of  instant application 17/015,073  determining, with the computing system, that the set of conditions is applicable to the first entity based on the first cross-program entity identifier; determining, with the computing system, whether the set of conditions are satisfied based on whether a graph portion associated with the set of directed graphs corresponds to a graph portion template of the set of conditions, while  claim 1,22 of U.S. Patent No. 10,831,452, determining, with the computing system, whether a set of criteria associated with the set of selected entities is satisfied; updating, with the computing system, the set of conditional statement parameters based on the set of conditional statements in response to a determination that the set of criteria associated with the set of selected entities is satisfied; is absent of the limitation from instant application 17/015,042 claim 1, 20.  Omission and/or addition of elements and its function in combination is obvious expedient if the remaining elements perform same functions as before.




Claims 1-20 (17/015,073) are rejected on the ground of nonstatutory obvious double patenting as being unpatentable over claims 1 of U.S. Patent No. 11132403. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims perform the same steps as the claims in the instant application.
Instant US application: 17/015,073
US Patent No. 11,132,403
Claim 1,20, A tangible, non-transitory, machine-readable medium storing instructions that, when executed by a computing system, effectuate operations comprising: 
 	obtaining, with a computing system, a set of conditions; 
 	obtaining, with the computing system, a first cross-program entity identifier of a first entity, wherein the first cross-program entity identifier is unique amongst a set of cross-program entity identifiers of a decentralized computing platform; 
      obtaining, with the computing system, a set of directed graphs of a set of self-executing protocols comprising a first self-executing protocol and a second self-executing protocol that are executed on the decentralized computing platform, wherein: 
 	each respective self-executing protocol of the set of self-executing protocols comprises data of a respective directed graph of the respective self-executing protocol, and 
 	the first cross-program entity identifier is associated with a first program-specific entity identifier of the first self-executing protocol and a second program-specific entity identifier of the second self-executing protocol; 
 	determining, with the computing system, that the set of conditions is applicable to the first entity based on the first cross-program entity identifier; 
 	determining, with the computing system, whether the set of conditions are satisfied based on whether a graph portion associated with the set of directed graphs corresponds to a graph portion template of the set of conditions; and 
 	in response to a determination that the graph portion corresponds to the graph portion template, storing, with the computing system, an indication that the first entity violated the set of conditions in a profile of the first entity using the first cross-program entity identifier.


Claim 1, 19  A tangible, non-transitory, machine-readable medium storing instructions that when executed by one or more processors effectuate operations comprising:
        determining, with a computer system, that an event has occurred, wherein the event corresponds to modification of data stored by the computer system;













       selecting, with the computer system, a self-executing protocol among a plurality of self-executing protocols based on the event, wherein:
        the self-executing protocol comprises a set of conditions, a set of entities, a set of vertices, and a set of directed graph edges connecting the set of vertices,






        the set of vertices comprise different respective subsets of the conditions,
       the set of entities are encoded in an associative array,
       the set of conditions are encoded in an associative array,
       the set of vertices are encoded as a serialized array of vertices, wherein the serialized array of vertices is in a serialized data format in persistent storage,
       selecting is based on whether the event satisfies any of the set of conditions;
        deserializing, with the computer system, the serialized array of vertices to generate a directed graph in a non-persistent memory, wherein the directed graph encodes the set of conditions, set of vertices, set of entities, and set of directed edges;
        determining, with the computer system, a set of triggerable vertices from the vertices of the directed graph in the non-persistent memory based on a set of values, wherein each value of the set of values is associated with one of a set of vertices of the directed graph in the non-persistent memory, and wherein at least one of the set of values indicate that at least one of the set of vertices of the directed graph in the non-persistent memory is triggerable;
        determining, with the computer system, a set of triggered vertices from the set of triggerable vertices based on which of the set of triggerable vertices are associated with the set of conditions satisfied by the event;
        updating, with the computer system, the directed graph in the non-persistent memory based on the set of triggered vertices, wherein updating the directed graph comprises, for each respective triggered vertex of the set of triggered vertices:
       updating a first value associated with the respective triggered vertex based on the event, where the first value indicates whether the respective triggered vertex is triggerable;
       updating a respective adjacent vertex to indicate that the respective adjacent vertex is triggerable, wherein the respective adjacent vertex is associated with a directed graph edge of the respective triggered vertex;
        updating, with the computer system, the serialized array of vertices by serializing the directed graph in the non-persistent memory after updating the directed graph in the non-persistent memory based on the set of triggered vertices; and
        persisting, with the computer system, the serialized array of vertices to the persistent storage after the serialized array of vertices is updated by serialization.



 	It would have been obvious to a person of ordinary skill was made to modify and/or to omit the additional elements of claim 1-19 of U.S. Patent No. 11,132,403 to arrive at the claims 1-20 of the instant application 17/015,073 because the ordinary skilled person would have realized that the remaining element(s) would perform the same function as before and the only difference particularly claim 1,20 of  instant application 17/015,073 determining, with the computing system, that the set of conditions is applicable to the first entity based on the first cross-program entity identifier; determining, with the computing system, whether the set of conditions are satisfied based on whether a graph portion associated with the set of directed graphs corresponds to a graph portion template of the set of conditions; while  claim 1,19 of U.S. Patent No. 11,132,403,  selecting is based on whether the event satisfies any of the set of conditions; deserializing, with the computer system, the serialized array of vertices to generate a directed graph in a non-persistent memory, wherein the directed graph encodes the set of conditions, set of vertices, set of entities, and set of directed edges; determining, with the computer system, a set of triggered vertices from the set of triggerable vertices based on which of the set of triggerable vertices are associated with the set of conditions satisfied by the event is absent of the limitation from instant application 17/015,042 claim 1, 20.  Omission and/or addition of elements and its function in combination is obvious expedient if the remaining elements perform same functions as before.



Claims 1-20 (17/015,073) are rejected on the ground of nonstatutory obvious double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,990,879. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims perform the same steps as the claims in the instant application.
Instant US application: 17/015,073
US Patent No. 10,990,879
Claim 1,20, A tangible, non-transitory, machine-readable medium storing instructions that, when executed by a computing system, effectuate operations comprising: 
 	obtaining, with a computing system, a set of conditions; 
 	obtaining, with the computing system, a first cross-program entity identifier of a first entity, wherein the first cross-program entity identifier is unique amongst a set of cross-program entity identifiers of a decentralized computing platform; 
      obtaining, with the computing system, a set of directed graphs of a set of self-executing protocols comprising a first self-executing protocol and a second self-executing protocol that are executed on the decentralized computing platform, wherein: 
 	each respective self-executing protocol of the set of self-executing protocols comprises data of a respective directed graph of the respective self-executing protocol, and 
 	the first cross-program entity identifier is associated with a first program-specific entity identifier of the first self-executing protocol and a second program-specific entity identifier of the second self-executing protocol; 
 	determining, with the computing system, that the set of conditions is applicable to the first entity based on the first cross-program entity identifier; 
 	determining, with the computing system, whether the set of conditions are satisfied based on whether a graph portion associated with the set of directed graphs corresponds to a graph portion template of the set of conditions; and 
 	in response to a determination that the graph portion corresponds to the graph portion template, storing, with the computing system, an indication that the first entity violated the set of conditions in a profile of the first entity using the first cross-program entity identifier.


Claim 1, 26  A tangible, non-transitory, machine-readable medium storing instructions that when executed by one or more processors effectuate operations comprising:
       obtaining, with a computer system, a first directed graph of a first program state of a symbolic artificial intelligence (AI) model, wherein:
      the first directed graph comprises a first set of vertices,
encodes a first set of conditions, and is associated with a first event-causing entity and a second event-causing entity, the first set of conditions being conditional statements,
        each respective vertex of the first set of vertices is associated with a status among a set of statuses,
the set of statuses comprises a first status, a second status, and a third status, and
       the first set of vertices comprises a first vertex and a second vertex associated with the first vertex via a directed edge,
      the first vertex is associated with a first condition,a satisfaction of the first condition by a first event caused by the first event-causing entity causes a status change of the first vertex from the third status to the first status or the second status, and
       a change of status of the first vertex from the third status causes the status of the second vertex to be changed to the third status;
       simulating, with the computer system, evolving program state of the symbolic AI model from the first program state by:
       determining a transaction graph based on a set of smart contract programs, wherein a first transaction graph vertex of the transaction graph is associated with the first event-causing entity, and wherein a second transaction graph vertex of the transaction graph is associated with the second event-causing entity;
        determining a transaction path between the first event-causing entity and the second event-causing entity based on the transaction graph;
       determining an inter-entity score based on the transaction path;
determining an initial set of actions using a trained neural network based on the first directed graph and a set of probability values associated with the first event-causing entity, and wherein at least one action of the initial set of actions is associated with the first event;
       forming a second directed graph based on the first directed graph and the initial set of actions, wherein
       the second directed graph comprises a second set of vertices, and wherein a third vertex of the second set of vertices is associated with a second condition, and wherein a satisfaction of the second condition by a second event caused by the second event-causing entity causes a status change of the third vertex from the third status to the first status or the second status;
       obtaining a first entity property stored in association with first event-causing entity and a second entity property stored in association with the second event-causing entity;
       determining a set of reward values based on a second set of conditions associated with the second directed graph, the inter-entity score, the first entity property, and the second entity property, wherein each respective reward value of the set of reward values is associated with a respective vertex of the second directed graph, and wherein the first entity property modifies a first reward value associated with the first vertex, and wherein the second entity property modifies a second reward value associated with the third vertex;
        determining a first heuristic value for the first vertex based on a first category, wherein the first heuristic value is associated with a satisfaction of the first condition, and wherein the first vertex is categorized as being of the first category among a set of vertex categories;
determining a second heuristic value for the first vertex based on the first category, wherein the second heuristic value is associated with a failure of the first condition;
       determining, with the computer system, a set of action values of the first event-causing entity based on the set of reward values, the first heuristic value, the second heuristic value, and a set of paths starting from the first vertex to a terminal vertex; and
        determining and storing in memory, with the computer system, an outcome program state based on the set of action values, wherein the outcome program state is different from the first program state.


 	It would have been obvious to a person of ordinary skill was made to modify and/or to omit the additional elements of claim 1-30 of U.S. Patent No. 10,990,879 to arrive at the claims 1-20 of the instant application 17/015,073 because the ordinary skilled person would have realized that the remaining element(s) would perform the same function as before and the only difference particularly claim 1,20 of  instant application 17/015,073  determining, with the computing system, that the set of conditions is applicable to the first entity based on the first cross-program entity identifier; determining, with the computing system, whether the set of conditions are satisfied based on whether a graph portion associated with the set of directed graphs corresponds to a graph portion template of the set of conditions; while  claim 1,30 of U.S. Patent No. 10,990,879, the second directed graph comprises a second set of vertices, and wherein a third vertex of the second set of vertices is associated with a second condition, and wherein a satisfaction of the second condition by a second event caused by the second event-causing entity causes a status change of the third vertex from the third status to the first status or the second status;   obtaining a first entity property stored in association with first event-causing entity and a second entity property stored in association with the second event-causing entity, is absent of the limitation from instant application 17/015,073 claim 1, 20.  Omission and/or addition of elements and its function in combination is obvious expedient if the remaining elements perform same functions as before.

Claims 1-20 (17/015,073) are rejected on the ground of nonstatutory obvious double patenting as being unpatentable over claims 1-20 of U.S. Application No. 17/015,028 (as filed 12/20/2021). Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims perform the same steps as the claims in the instant application.
Instant US application: 17/015,073
Co-pendingUS application: 17/015,028
Claim 1,20, A tangible, non-transitory, machine-readable medium storing instructions that, when executed by a computing system, effectuate operations comprising: 
 	obtaining, with a computing system, a set of conditions; 
 	obtaining, with the computing system, a first cross-program entity identifier of a first entity, wherein the first cross-program entity identifier is unique amongst a set of cross-program entity identifiers of a decentralized computing platform; 
      obtaining, with the computing system, a set of directed graphs of a set of self-executing protocols comprising a first self-executing protocol and a second self-executing protocol that are executed on the decentralized computing platform, wherein: 
 	each respective self-executing protocol of the set of self-executing protocols comprises data of a respective directed graph of the respective self-executing protocol, and 
 	the first cross-program entity identifier is associated with a first program-specific entity identifier of the first self-executing protocol and a second program-specific entity identifier of the second self-executing protocol; 
 	determining, with the computing system, that the set of conditions is applicable to the first entity based on the first cross-program entity identifier; 
 	determining, with the computing system, whether the set of conditions are satisfied based on whether a graph portion associated with the set of directed graphs corresponds to a graph portion template of the set of conditions; and 
 	in response to a determination that the graph portion corresponds to the graph portion template, storing, with the computing system, an indication that the first entity violated the set of conditions in a profile of the first entity using the first cross-program entity identifier.

Claim 1, 20  A tangible, non-transitory, machine-readable medium storing instructions that, when executed by a computer system, effectuate operations comprising:
 	 receiving, with a computer system, a request via an application program interface (API), wherein the request comprises a callback address; 
 	determining, with the computer system, a query based on a set of query parameters; 


 	determining, with the computer system, a target graph portion template based on the query; 
 	searching, with the computer system, a set of directed graphs to determine a set of graph portions based on the query, where each of the set of graph portions match the target graph portion template, and wherein each respective directed graph of the set of directed graphs comprises: 
 	a set of vertices, wherein each respective vertex of the set of vertices is associated with a respective category label of a set of mutually exclusive categories, and 
 	a set of directed edges connecting respective pairs of vertices among the set of vertices; 



 	selecting, with the computer system, a set of event records, wherein each respective event records of the set of event records is indicated to occur before or during a vertex of a respective graph portion matching the target graph portion template; and 
 	sending, with the computer system, a value of the set of event records to the callback address.  


 	It would have been obvious to a person of ordinary skill was made to modify and/or to omit the additional elements of claim 1-20 of U.S. Application No. 17/015,028 to arrive at the claims 1-20 of the instant application 17/015,073 because the ordinary skilled person would have realized that the remaining element(s) would perform the same function as before and the only difference particularly claim 1,20 of  co-pending application 17/015,028 a set of directed edges connecting respective pairs of vertices among the set of vertices; selecting, with the computer system, a set of event records, wherein each respective event records of the set of event records is indicated to occur before or during a vertex of a respective graph portion matching the target graph portion template, while  instant claim 1,20 of U.S. Application No. 17/015,073, determining, with the computing system, that the set of conditions is applicable to the first entity based on the first cross-program entity identifier; determining, with the computing system, whether the set of conditions are satisfied based on whether a graph portion associated with the set of directed graphs corresponds to a graph portion template of the set of conditions; is absent of the limitation from the co-pending application 17/015,028 claim 1, 20.  Omission and/or addition of elements and its function in combination is obvious expedient if the remaining elements perform same functions as before.

Claims 1-20 (17/015,073) are rejected on the ground of nonstatutory obvious double patenting as being unpatentable over claims 1-20 of U.S. Application No. 17/015,038 (as filed 12/20/2021). Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims perform the same steps as the claims in the instant application.
Instant US application: 17/015,073
Co-pending US application: 17/015,038
Claim 1,20, A tangible, non-transitory, machine-readable medium storing instructions that, when executed by a computing system, effectuate operations comprising: 
 	obtaining, with a computing system, a set of conditions; 
 	obtaining, with the computing system, a first cross-program entity identifier of a first entity, wherein the first cross-program entity identifier is unique amongst a set of cross-program entity identifiers of a decentralized computing platform; 
      obtaining, with the computing system, a set of directed graphs of a set of self-executing protocols comprising a first self-executing protocol and a second self-executing protocol that are executed on the decentralized computing platform, wherein: 
 	each respective self-executing protocol of the set of self-executing protocols comprises data of a respective directed graph of the respective self-executing protocol, and 
 	the first cross-program entity identifier is associated with a first program-specific entity identifier of the first self-executing protocol and a second program-specific entity identifier of the second self-executing protocol; 
 	determining, with the computing system, that the set of conditions is applicable to the first entity based on the first cross-program entity identifier; 
 	determining, with the computing system, whether the set of conditions are satisfied based on whether a graph portion associated with the set of directed graphs corresponds to a graph portion template of the set of conditions; and 
 	in response to a determination that the graph portion corresponds to the graph portion template, storing, with the computing system, an indication that the first entity violated the set of conditions in a profile of the first entity using the first cross-program entity identifier.



Claim 1, 20  A tangible, non-transitory, machine-readable medium storing instructions that, when executed by a computing system, effectuate operations comprising: 
       executing, with one or more processors, an instance of an application, wherein: 
        program state of the instance of the application comprises a set of vertices and a set of directed graph edges,
         each vertex of the set of vertices comprises an identifier and a category label of a set of mutually exclusive category labels, and 
         each of the set of directed graph edges associates a pair of the set of vertices and a direction from a tail vertex of the pair to a head vertex of the pair; 
         serializing, with one or more processors, the set of vertices in a serialized data format and storing a record comprising the serialized set of vertices in a first persistent storage of a first computing device of a plurality of computing devices communicatively coupled to each other via a network; 
         distributing, with one or more processors, the serialized set of vertices to a second computing device of the plurality of computing devices;  
        deserializing, with one or more processors, the serialized set of vertices with the second computing device to generate a second instance of a directed graph, wherein the second instance of the directed graph encodes the set of vertices and the set of directed graph edges in non-serialized data format; 
        storing, with one or more processors, the second instance of the directed graph in a second persistent storage, wherein the second persistent storage is a local persistent storage of the second computing device;
        receiving, with one or more processors, a message encoding a graph portion template, wherein the graph portion template comprises a first vertex template and an edge template, and wherein the first vertex template is associated with a first category label of the set of mutually exclusive category labels, and wherein the edge template specifies an edge direction to or from a vertex matching the first vertex template; 
        querying, with one or more processors, a data structure of the second persistent storage based on the graph portion template to retrieve a subset of vertices encoded in the second instance of the directed graph; 
        computing, with one or more processors, a response value based on the subset of vertices; and 
        sending, with one or more processors, a response comprising the response value from the second computing device to a response destination indicated by the message.


 	It would have been obvious to a person of ordinary skill was made to modify and/or to omit the additional elements of claim 1-20 of U.S. Application No. 17/015,038 to arrive at the claims 1-20 of the instant application 17/015,073 because the ordinary skilled person would have realized that the remaining element(s) would perform the same function as before and the only difference particularly claim 1,20 of  co-pending application 17/015,038 each vertex of the set of vertices comprises an identifier and a category label of a set of mutually exclusive category labels, and each of the set of directed graph edges associates a pair of the set of vertices and a direction from a tail vertex of the pair to a head vertex of the pair, while  instant claim 1,20 of U.S. Application No. 17/015,073, determining, with the computing system, that the set of conditions is applicable to the first entity based on the first cross-program entity identifier; determining, with the computing system, whether the set of conditions are satisfied based on whether a graph portion associated with the set of directed graphs corresponds to a graph portion template of the set of conditions; is absent from the     co-pending application 17/015,038 claim 1, 20.  Omission and/or addition of elements and its function in combination is obvious expedient if the remaining elements perform same functions as before.



Claims 1-20 (17/015,073) are rejected on the ground of nonstatutory obvious double patenting as being unpatentable over claims 1-20 of U.S. Application No. 17/015,065.. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims perform the same steps as the claims in the instant application.
Instant US application: 17/015,073
Co-pending US application: 17/015,065
Claim 1,20, A tangible, non-transitory, machine-readable medium storing instructions that, when executed by a computing system, effectuate operations comprising: 
 	obtaining, with a computing system, a set of conditions; 
 	obtaining, with the computing system, a first cross-program entity identifier of a first entity, wherein the first cross-program entity identifier is unique amongst a set of cross-program entity identifiers of a decentralized computing platform; 
      obtaining, with the computing system, a set of directed graphs of a set of self-executing protocols comprising a first self-executing protocol and a second self-executing protocol that are executed on the decentralized computing platform, wherein: 
 	each respective self-executing protocol of the set of self-executing protocols comprises data of a respective directed graph of the respective self-executing protocol, and 
 	the first cross-program entity identifier is associated with a first program-specific entity identifier of the first self-executing protocol and a second program-specific entity identifier of the second self-executing protocol; 
 	determining, with the computing system, that the set of conditions is applicable to the first entity based on the first cross-program entity identifier; 
 	determining, with the computing system, whether the set of conditions are satisfied based on whether a graph portion associated with the set of directed graphs corresponds to a graph portion template of the set of conditions; and 
 	in response to a determination that the graph portion corresponds to the graph portion template, storing, with the computing system, an indication that the first entity violated the set of conditions in a profile of the first entity using the first cross-program entity identifier.




Claim 1, 20  A tangible, non-transitory, machine-readable medium storing instructions that, when executed by a computing system, effectuate operations comprising: 
 	determining, with a computer system, a set of features associated in memory of the computer system with a set of vertices of a first directed graph, wherein a feature of the set of features is associated in memory of the computer system with a category type comprising a set of mutually exclusive categories;
 	 obtaining, with the computer system, a set of feature values associated with the set of vertices, wherein each respective vertex of set of vertices is associated with a respective subset of feature values, wherein: 
 	each feature value is associated with a feature of the set of features, and 
 	the respective subset of feature values comprise a respective category of the set of mutually exclusive categories; 
 	selecting, with the computer system, a first subset of features based on the set of feature values, wherein the selecting comprises: 
 	determining a plurality of candidate subsets of features; 
 	determining a plurality of feature subset scores associated with the plurality of candidate subsets of features based on a category label selected from the set of mutually exclusive categories and the set of feature values; and 
 	selecting the first subset of features based on the plurality of feature subset scores; performing, with the computer system, a first operation to determine a set of extracted feature values, the first operation comprising: 
 	determining a set of input values by increasing a set of feature values associated with the first subset of features with a set of weights; and 
 	determining the set of extracted feature values based on the set of input values, wherein the set of extracted feature values comprises a first multidimensional vector associated with the first directed graph; 
 	determining, with the computer system, a metric based on a distance between the first multidimensional vector and a second multidimensional vector of a second directed graph;
 	 determining, with the computer system, whether the metric satisfies a first threshold; and 
 	storing, with the computer system, the metric in persistent storage.


 	It would have been obvious to a person of ordinary skill was made to modify and/or to omit the additional elements of claim 1-20 of co-pending U.S. Application No. 17/015,065 to arrive at the claims 1-20 of the instant application 17/015,073 because the ordinary skilled person would have realized that the remaining element(s) would perform the same function as before and the only difference particularly claim 1,20 of  co-pending application 17/015,065 determining a set of input values by increasing a set of feature values associated with the first subset of features with a set of weights; and 
 determining the set of extracted feature values based on the set of input values, wherein the set of extracted feature values comprises a first multidimensional vector associated with the first directed graph;  while  instant claim 1,20 of U.S. Application No. 17/015,073, determining, with the computing system, that the set of conditions is applicable to the first entity based on the first cross-program entity identifier; determining, with the computing system, whether the set of conditions are satisfied based on whether a graph portion associated with the set of directed graphs corresponds to a graph portion template of the set of conditions; is absent from the co-pending application 17/015,065 claim 1, 20. Omission and/or addition of elements and its function in combination is obvious expedient if the remaining elements perform same functions as before.





Claims 1-20 (17/015,073) are rejected on the ground of nonstatutory obvious double patenting as being unpatentable over claims 1-20 of U.S. Application No. 17/015,071 (as filed 9/8/2020). Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims perform the same steps as the claims in the instant application.

Instant US application: 17/015,073
Co-pendingUS application: 17/015,071
Claim 1,20, A tangible, non-transitory, machine-readable medium storing instructions that, when executed by a computing system, effectuate operations comprising: 
 	obtaining, with a computing system, a set of conditions; 
 	obtaining, with the computing system, a first cross-program entity identifier of a first entity, wherein the first cross-program entity identifier is unique amongst a set of cross-program entity identifiers of a decentralized computing platform; 
      obtaining, with the computing system, a set of directed graphs of a set of self-executing protocols comprising a first self-executing protocol and a second self-executing protocol that are executed on the decentralized computing platform, wherein: 
 	each respective self-executing protocol of the set of self-executing protocols comprises data of a respective directed graph of the respective self-executing protocol, and 
 	the first cross-program entity identifier is associated with a first program-specific entity identifier of the first self-executing protocol and a second program-specific entity identifier of the second self-executing protocol; 
 	determining, with the computing system, that the set of conditions is applicable to the first entity based on the first cross-program entity identifier; 
 	determining, with the computing system, whether the set of conditions are satisfied based on whether a graph portion associated with the set of directed graphs corresponds to a graph portion template of the set of conditions; and 
 	in response to a determination that the graph portion corresponds to the graph portion template, storing, with the computing system, an indication that the first entity violated the set of conditions in a profile of the first entity using the first cross-program entity identifier.

Claim 1, 20  A tangible, non-transitory, machine-readable medium storing instructions that, when executed by a computing system, effectuate operations comprising: 
      obtaining, with a computing system, program state of a self-executing protocol, wherein the program state encodes: 
       a set of conditional statements; a set of entities, wherein the set of entities comprises a first entity; 
      a directed graph, the directed graph comprising: 
       a set of vertices, wherein each respective vertex of the set of vertices is associated with a respective category label of a set of mutually exclusive categories; 
         a set of directed edges connecting respective pairs of vertices among the set of vertices; 
        obtaining, with the computing system, an entity profile of the first entity, wherein: the entity profile comprises a first graph portion template, the first graph portion template comprises a first vertex template and an edge template, the first vertex template is associated in memory with a first category label of the set of mutually exclusive category labels, and the edge template specifies an edge direction to or from a vertex matching the first vertex template; 
        determining, with the computing system, whether the first graph portion template matches a graph portion in the directed graph based on a first vertex of the directed graph matching the first vertex template and a first directed edge of the directed graph matching the edge template; 
        determining, with the computing system, an outcome score based on the first graph portion template matching the graph portion in the directed graph; 
        determining, with the computing system, whether the outcome score satisfies an outcome score threshold; and
         in response to the outcome score satisfying the outcome score threshold, storing, with the computing system, a value indicating that the outcome score satisfies the outcome score threshold.


 	It would have been obvious to a person of ordinary skill was made to modify and/or to omit the additional elements of claim 1-20 of co-pending U.S. Application No. 17/015,071 to arrive at the claims 1-20 of the instant application 17/015,073 because the ordinary skilled person would have realized that the remaining element(s) would perform the same function as before and the only difference particularly claim 1,20 of  co-pending application 17/015,071 determining, with the computing system, whether the first graph portion template matches a graph portion in the directed graph based on a first vertex of the directed graph matching the first vertex template and a first directed edge of the directed graph matching the edge template; determining, with the computing system, an outcome score based on the first graph portion template matching the graph portion in the directed graph, while  instant claim 1,20 of U.S. Application No. 17/015,073, determining, with the computing system, that the set of conditions is applicable to the first entity based on the first cross-program entity identifier;  determining, with the computing system, whether the set of conditions are satisfied based on whether a graph portion associated with the set of directed graphs corresponds to a graph portion template of the set of conditions is absent from the co-pending application 17/015,071 claim 1, 20.  Omission and/or addition of elements and its function in combination is obvious expedient if the remaining elements perform same functions as before.

Claims 1-20 (17/015,073) are rejected on the ground of nonstatutory obvious double patenting as being unpatentable over claims 1-20 of U.S. Application No. 17/015,074 (as filed 9/8/2020). Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims perform the same steps as the claims in the instant application.





Instant US application: 17/015,073
Co-pending US application: 17/015,074
Claim 1,20, A tangible, non-transitory, machine-readable medium storing instructions that, when executed by a computing system, effectuate operations comprising: 
 	obtaining, with a computing system, a set of conditions; 
 	obtaining, with the computing system, a first cross-program entity identifier of a first entity, wherein the first cross-program entity identifier is unique amongst a set of cross-program entity identifiers of a decentralized computing platform; 
      obtaining, with the computing system, a set of directed graphs of a set of self-executing protocols comprising a first self-executing protocol and a second self-executing protocol that are executed on the decentralized computing platform, wherein: 
 	each respective self-executing protocol of the set of self-executing protocols comprises data of a respective directed graph of the respective self-executing protocol, and 
 	the first cross-program entity identifier is associated with a first program-specific entity identifier of the first self-executing protocol and a second program-specific entity identifier of the second self-executing protocol; 
 	determining, with the computing system, that the set of conditions is applicable to the first entity based on the first cross-program entity identifier; 
 	determining, with the computing system, whether the set of conditions are satisfied based on whether a graph portion associated with the set of directed graphs corresponds to a graph portion template of the set of conditions; and 
 	in response to a determination that the graph portion corresponds to the graph portion template, storing, with the computing system, an indication that the first entity violated the set of conditions in a profile of the first entity using the first cross-program entity identifier.

Claim 1, 20  A tangible, non-transitory, machine-readable medium storing instructions that, when executed by a computer system, effectuate operations comprising: 
       obtaining, with a computer system, a directed graph encoding a symbolic artificial intelligence (AT) model used by a first entity, the directed graph comprising a first set of vertices and a first set of edges associating pairs of vertices of the first set of vertices, wherein: 
       each respective vertex of the first set of vertices is associated with a vertex status and is labeled with a category selected from a set of mutually-exclusive categories, and a vertex of the first set of vertices is associated with a conditional statement that is indicated as triggerable by the first entity; 
        determining, with the computer system, a set of features based on the directed graph, the set of features comprising an identifier of a graph portion template, wherein each respective vertex of the graph portion template of the graph portion template is labeled with a same category from the set of mutually-exclusive categories as a corresponding respective vertex of a graph portion of the directed graph and is associated with a same count of edges; 
       obtaining, with the computer system, a set of model parameter values for a machine learning model based on the graph portion template; and 
      providing, with the computer system, the set of model parameter values and the graph portion templates to the first entity, wherein the set of model parameter values are used by to determine an outcome score based on the directed graph


 	It would have been obvious to a person of ordinary skill was made to modify and/or to omit the additional elements of claim 1-20 of co-pending U.S. Application No. 17/015,074 to arrive at the claims 1-20 of the instant application 17/015,073 because the ordinary skilled person would have realized that the remaining element(s) would perform the same function as before and the only difference particularly claim 1,20 of  co-pending application 17/015,074 determining, with the computer system, a set of features based on the directed graph, the set of features comprising an identifier of a graph portion template, wherein each respective vertex of the graph portion template of the graph portion template is labeled with a same category from the set of mutually-exclusive categories as a corresponding respective vertex of a graph portion of the directed graph and is associated with a same count of edges, while  instant claim 1,20 of U.S. Application No. 17/015,073, determining, with the computing system, that the set of conditions is applicable to the first entity based on the first cross-program entity identifier; determining, with the computing system, whether the set of conditions are satisfied based on whether a graph portion associated with the set of directed graphs corresponds to a graph portion template of the set of conditions is absent from the      co-pending application 17/015,074 claim 1, 20.  Omission and/or addition of elements and its function in combination is obvious expedient if the remaining elements perform same functions as before.




















Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1,3, 7-10,14-15-17-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ravindran et al., (hereafter Ravindran), US Pub.No. 2020/0210467 filed on Dec 2018 in view of De et al., (hereafter De), US Pub.No. 2013/0055302 published Feb,2013

As to claim 1,20,  Ravindran teaches a system which including “A tangible, non-transitory, machine-readable medium storing instructions that, when executed by a computing system, effectuate operations comprising (fig 2, 0031 – Ravindran teaches both software and hardware combination)
 	“obtaining, with a computing system, a set of conditions” (fig 2, fig 5, 0044 – Ravindran teaches defining directed graph data structure that including nodes, tokens and edges representing terms with defined conditions such as unordered pairs of node children if their associated children are set-equal, if the pair of node children are childless and like) ; 
 	“obtaining, with the computing system, a first cross-program entity identifier of a first entity” (Ravindran: 0069, line 6-8 – Ravindran teaches defining plurality of entity and/or product titles from the title feeds) , wherein the first cross-program entity identifier is unique amongst a set of cross-program entity identifiers of a computing platform” (Ravindran: 0068-0070 – Ravindran teaches defining category set data structure of plurality of entities trie data structure into a directed acyclic graph data structure with flexibility of multiple alternative nodes , the program logic may have executable logic for generating cross-program entities); 
 	“obtaining, with the computing system, a set of directed graphs of a set of self-executing protocols comprising a first self-executing protocol and a second self-executing protocol that are executed on the computing platform” (Ravindran: 0070-0071,0073-0074, fig 1-3 – Ravindran teaches directed acyclic graph data structure including plurality of entities representing unique titles for each title category set of the plurality of title category sets in one or more of computing devices connected in self-executing protocols, i.e., titles transformed into plurality of unique titles), wherein: 
 	each respective self-executing protocol of the set of self-executing protocols comprises data of a respective directed graph of the respective self-executing protocol” (Ravindran: fig 1, element 102-104, 0038, client devise acts as smart devices capable of implementing respective self-executing protocols, and client device include variety of operating system as detailed in 0038,0048, line 1-4) and 
 	“the first cross-program entity identifier is associated with a first program-specific entity identifier of the first self-executing protocol and a second program-specific entity identifier of the second self-executing protocol” (Ravindran: fig 1-2, 0045, line 10-19,0069 – Ravindran teaches directed graph data structure defining plurality of entities from the each category set of plurality of category sets transformed into a plurality of unique entities in a cross-program supporting self-executing protocol environment) - ; 
 	“determining, with the computing system, that the set of conditions is applicable to the first entity based on the first cross-program entity identifier” (Ravindran: fig 3, 0078-0080 – Ravindran teaches directed graph data structure with nodes into each unique entities with defined conditions to satisfy set parameters for example wildcard parameters into unique template as trigram as detailed in 0080); 
 	“determining, with the computing system, whether the set of conditions are satisfied based on whether a graph portion associated with the set of directed graphs corresponds to a graph portion template of the set of conditions” (Ravindran: 0080-0082, fig 5 – Ravindran teaches directed graph data structure  including association checked at each node that satisfies set conditions and identifying respective subtree to discover additional matches); and 
 	“in response to a determination that the graph portion corresponds to the graph portion template (Ravindran: fig 3, 0075-0076 – Ravindran teaches template generator where each category set into respective entities), “storing, with the computing system, an indication that the first entity violated the set of conditions in a profile of the first entity using the first cross-program entity identifier” (Ravindran: 0071, 0083-0084 – Ravindran teaches template generator with set of conditions  as regular expression to match one or more entities and/or titles with generated unique template as detailed in 0083-0084) .
It is however, noted that Ravindran does not teach “decentralized computing platform”.  On the other hand, De disclosed “decentralized computing platform” (De: fig 6, 0037-0038  – De teaches unified graph into sub-graphs using decentralized algorithm, while defining each trusted certificate of authority in a sub-graph assigned to a node of the sub-graph having a unique value based on the sum of all third trusted values assigned to the trusted certificate of authority)
	It would have been obvious to one of the ordinary skill in the art before the
effective filing date of applicant’s claimed invention to combine trusted content access management in directed graphs across network of De et al., into template generation using directed acyclic graphs  particularly generating unique templates based on the directed acyclic graph data structure of Ravindran et al., because both Ravindran and De teaches directed graphs used in multiple applications (Ravindran: Abstract, fig 1-2; De: Abstract, fig 1-2) and they both Ravindran, De supports generating graph data structure.  because both Ravindran, De  teaches direct acyclic graph data structure defining parent-child nodes, relationships, it would have been obvious to users of Ravindran’s to use decentralized algorithm of De identify required connectivity sub-graph(s) where unified graph is being generated, while assigning trusted certificate of authority to a node in a first sub-graphs thereby each unique type of unified graphs entity are protected that identifies each pair of nodes (De: 0009), thus improves quality and reliability of the node(s) of a connectivity graph  using distributed certificate of authority.

As to claim 3, the combination of Ravindran, De, disclosed: 
“determining a second set of counterparty entities based on the set of self-executing protocols, wherein each counterparty entity of the set of counterparty entities is associated with a transaction with the first entity” (Ravindran: 0040-0041).

As to claim 7,the combination of Ravindran, De disclosed: 
 	“sending a notification message to a second entity indicating that the first entity failed the set of conditions” (Ravindran: 0049-0050).



As to claim 8 the combination of Ravindran, De disclosed:
 	“sending a first message comprising data of a pending transaction to a third entity (Ravindran: 0039,0048), wherein a participant of the pending transaction is associated with the first cross-program entity identifier” (Ravindran: 0069-0070,0072); 
 	“obtaining a second message from the third entity, wherein the second message indicates that the third entity has verified the pending transaction” (Ravindran: 0084-0087); and 
 	“in response to receiving the second message, storing a value indicating that the transaction was verified by the third entity on a distributed” (Ravindran: 0046-0047,0050). On the other hand, De disclosed “ tamper-evident data structure” (De: 0025-0026,0080).

As to claim 9 the combination of Ravindran, De disclosed:
 	“determining, after a threshold duration of time after determining whether the set of conditions are satisfied, whether the set of conditions are satisfied a second time” (Ravindran: 0085-0090); and 
 	“in response to a determination that the set of conditions are satisfied, setting a value to indicate that a resource transfer or allocation of a pending transaction is permitted, wherein a participant of the pending transaction is associated with the first cross-program entity identifier” (Ravindran: 0083-0085).



As to claim 10, the combination of Ravindran, De disclosed:
 	“determining that a variable of the set of conditions is not stored in data of a smart self- executing protocol” (Ravindran: 0070-0071,0078); 
 	“compute a value for the variable using a function encoded in the set of conditions” (Ravindran: 0087,0089); 
 	“determining whether a the value satisfies a threshold value of a first condition” (Ravindran: 0089-0090); and 
 	“in response to a determination that the value satisfies the threshold value, storing a value indicating that the first entity satisfies the first condition to a persistent storage” (Ravindran: 0078-0080)

As to claim 14 the combination of Ravindran, De disclosed: wherein a set of entities participating in the first self-executing protocol do not have permission to view the first cross-program entity identifier and the computer system prevents such viewing responsive to the lack of permission” (Ravindran: 0073,0081-0082).

As to claim 15 the combination of Ravindran, De disclosed 
 	“determining whether a first value of a transaction satisfies a warning threshold, wherein the warning threshold is based on a condition of the set of conditions” (Ravindran: 0071,0073, 0078-0080) ; “and sending a message indicating that the warning threshold has been satisfied to the first entity” (Ravindran: 0069,0073)


As to claim 16 the combination of Ravindran, De disclosed 
 	“determining a hierarchy of conditions based on a set of precedence values associated with the set of conditions” (Ravindran: 0043-0044); 
 	“determining a pair of conflicting conditions based on the set of conditions and a difference in labels between category labels of the set of conditions, wherein each category label of a respective condition of the set of conditions is one of a set of mutually exclusive category labels” (Ravindran: 0028-0029,0069-0070); and 
	“determining an overriding condition based on the hierarchy of governing conditions, wherein the overriding condition is one of the pair of conflicting conditions, and wherein the overriding condition is indicated to take precedence over the other condition of the pair of conflicting conditions” (Ravindran: 0071-0074, 0081).

As to claim 17 the combination of Ravindran, De disclosed:
 	“determining that a second cross-program entity identifier is associated with the first entity” (Ravindran: 0041-0042); 
 	“determining that a condition is associated with the second cross-program entity identifier” (Ravindran: 0044-0045); 
 	“generating an association between the first cross-program entity identifier and the second cross- program entity identifier in a database of cross-program entity identifiers” (0046-0048); and 
 	“persisting the database of cross-program entity identifiers to a persistent storage of the computing system” (Ravindran: fig 2-3, 0066-0068)

As to claim 18 the combination of Ravindran, De disclosed “the operations further comprising steps for obtaining the set of conditions” (Ravindran: 0071-0072).

As to claim 19 the combination of Ravindran, De disclosed “the operations further comprising steps for determining whether the set of conditions is violated” (Ravindran: 0089-0091)
















Claims 2,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ravindran et al., (hereafter Ravindran), US Pub.No. 2020/0210467 filed on Dec 2018 De et al., (hereafter De), US Pub.No. 2013/0055302 published Feb,2013 in view of Jones, US Pub.No. 2017/0230791 published Aug,2017.

As to claim 2. The combination of Ravindran, De, Jones disclosed:
 	“determining a first set of associated with the first entity based on the first cross-program entity identifier” (Ravindran: 0040); and 
 	“determining whether the first set satisfies a first condition of the set of conditions based on whether the first set indicated by the first condition, wherein the indication indicates that the first entity violated the set of conditions based on whether the first set satisfies the first condition” (Ravindran: 0043-0044).  It is however, noted that Ravindran, De do not teach “geographic locations, geographic locations is within a geofence”.  On the other hand, Jones disclosed “geographic locations (Jones: 0045 – Jones teaches SNM based network protocol  that automatically an exact 3D geographical location, geographic locations is within a geofence” (Jones: fig 6-7, 0087,0091 – Jones teaches geographic locations identifying specific geofence as shown in fig 7)
 	It would have been obvious to one of the ordinary skill in the art before the
effective filing date of applicant’s claimed invention to combine location based services particularly multiplicity of network devices, a database and server platform in network based communication particularly executing location based services within the defined geofence of Jones into users of Ravindran, De because that would have allowed uses of Ravindran ,De to define set of conditions that including specifying location based services, while database stores a space-network model binding respective IP addresses and physical locations (Jones: Abstract) thereby space-network model supports location information, improves geofence and perform tasks based on the specified location based services (Jones: 0015-0016).


















Claims 4-6, 11,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ravindran et al., (hereafter Ravinran), US Pub.No. 2020/0210467 filed on Dec 2018 De et al., (hereafter De), US Pub.No. 2013/0055302 published Feb,2013 in view of Danielyan et al., (hereafter Danielyan) US Pub.No. 2018/0267958 published Sep,2018.

As to claim 4 the combination of Ravindran, De, Danielyan disclosed
 	“determining a set of entity categories (Ravindran: fig 1-2, 0045, line 10-19,0069); and 
 	“determining a condition of the set of conditions based on the set of entity categories” (Ravindran: 0080-0082, fig 5).  It is however, noted that Ravendran, De do not disclose “obtaining a governing document”, “using a natural language processing model based on governing document”.  On the other hand, Danielyan disclosed  “obtaining a governing document” (Danielyan: 0026, line 1-7, 0046-0047 – Danielyan teaches document part-specific model particularly used in semantic analysis
“using a natural language processing model based on governing document” (Danielyan: 0040-0041 – Danielyan teaches natural language text with category of named entities defined as part of classifying document logical parts associated with micro-model)
 	It would have been obvious to one of the ordinary skill in the art before the
effective filing date of applicant’s claimed invention to combine logical document parts using ontology based micro-model of Danielyan et al., into users of Ravindran, De because that would have allowed users of Ravindran, De to define logical objects associated with semantic class, defining respective entities, relationship establishing concept of logical structure document, while identifying pre-defined category, performing natural language text search (Danielyan: 0005-0006). 

As to claim 5 the combination of Ravindran, De, Danielyan disclosed
 	“obtaining a governing document” (Danielyan: 0026, line 1-7, 0029, 0046-0047); 
 	“selecting a section of the governing document based on a text header indicated by a set of text sizes or text spacings” (Danielyan: 0030, 0036,0038); and 
 	“determining a condition of the set of conditions based on the section of the governing document” (Danielyan: 0039-0040-0041), .

As to claim 6 the combination of Ravindran, De, Danielyan disclosed
 	obtaining a first profile associated with the first cross-program entity identifier” (Ravindran: 0040-0041); an entity name associated with the first cross-program entity identifier” (Ravindran: 0069-0070);
	in response, setting the first profile associated with the first cross-program entity identifier as a verified profile” (Ravindran: 0049-0050).
 	“obtaining a natural language document, wherein the natural language document comprises a verifying agent identifier (Danielyan : 0048-0050) and; 
 	“using a natural language processing model to parse the natural language document to determine the verifying agent identifier and the entity name” (Danielyan: 0032-0033, 0037); 
 	“sending a first message comprising the entity name to an application program interface (API) of a third-party entity based on the verifying agent identifier” (Danielyan: 0043-0044, 0055,0063); and 
 	“obtaining a second message from the third-party entity indicating that the entity name is valid” (Danielyan: 0045,0053). 

As to claim 11, combination of Ravindran, De, Danielyan disclosed
 	“obtaining an additional governing document” (Danielyan: 0026, line 1-7, 0029, 0046-0047); “updating the set of conditions based on the additional governing document” (Danielyan: 0064-0066); and “determining whether the updated set of conditions is satisfied” (Danielyan: 0069-0072).












Claims 12-13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ravindran et al., (hereafter Ravinran), US Pub.No. 2020/0210467 filed on Dec 2018 De et al., (hereafter De), US Pub.No. 2013/0055302 published Feb,2013 in view of Chang et al., (hereafter Chang), US Pub.No. 2009/0083262 published Mar,2009

As to claim 12 combination of Ravindran, De, Chang  disclosed:
 	 “determining a first self-executing protocol” (Ravindran: fig 1-2, 0045, line 10-19,0069); 
 	“determining that the first s change is associated with the first entity based on an association between the first program-specific entity identifier and the first cross-program entity identifier” (Ravindran: 0069-0070); 
 	“determining a second change of the second self-executing protocol” (Ravindran: 001-0073); 
 	“determining that the second change is associated with the first entity based on an association between the second program-specific entity identifier and the first cross-program entity identifier” (Ravindran: 0080-0082); and
 	 “determining whether the first entity satisfies the set of conditions based on the first change and the second change” (Ravindran: 0083-0085).
	It is however, noted that Ravindran, De do not teach “first score change, second score change.  On the other hand Chang disclosed “first score change, second score change” (Chang: 0034-0036, 0038-0039 – Chang teaches defining list of entity tuples, ranking list of entity tuples and order of the score of the entity tuples, further Chang also teaches score aggregate over its occurrences in multiple documents, while computing individual entity tuple scores including quantitative local score as detailed in 0035, 0038-0039)
 	It would have been obvious to one of the ordinary skill in the art before the
effective filing date of applicant’s claimed invention to combine entity scoring in a linked document database of Chang et al., into users of Ravindran, De because Ravindran, De would have allowed identifying document entities, calculate score for the respective tuple across plurality of documents including subset entities ranking and scoring of respective entity tuples (Chang: 0008-0009). 

As to claim 13 combination of Ravindran, De, Chang  disclosed:
 	“determine a summation based on the first score change and the second score change, wherein determining whether the set of conditions is satisfied comprises determining whether the summation satisfies a threshold value” (Chang: 0053-0055, 0129-0130).
Conclusion

The prior art made of record
				a.  	US Pub. No.  	2020/0210467
				b. 	US Pub. No. 		2013/0055302
				c. 	US Pub. No.		2017/0230791
				d. 	US Pub.No. 		2018/0267958
				e. 	US Pub.No. 		2009/0083262

	Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
 	SEE MPEP 2141.02 [R-5] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS:  A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004). >See also MPEP §2123. 
 	In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
 	The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure







Authorization for Internet Communications
 	The examiner encourages Applicant to submit an authorization to communicate with the examiner via the Internet by making the following statement (from MPEP 502.03):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please note that the above statement can only be submitted via Central Fax (not Examiner's Fax), Regular postal mail, or EFS Web using PTO/SB/439.











 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Srirama Channavajjala whose telephone number is   571-272-4108. The examiner can normally be reached on Monday-Friday from 8:00 AM to 5:30 PM Eastern Time.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alam Hosain, can be reached on (571) 272- 3978.  The fax phone numbers for the organization where the application or proceeding is assigned is  571-273-8300 Information regarding the status of an application may be obtained  from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.            For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)


/Srirama Channavajjala/Primary Examiner, Art Unit 2154